NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               FREDERICK BROWN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5013
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00121-EGB, Senior Judge Eric G.
Bruggink.
                ______________________

                 Decided: June 5, 2015
                ______________________

   FREDERICK BROWN, Garland, TX, pro se.

     MICHAEL DUANE AUSTIN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., CLAUDIA BURKE.
                ______________________
2                                               BROWN   v. US



    Before PROST, Chief Judge, DYK and WALLACH, Circuit
                          Judges.
PER CURIAM.
    Frederick Brown filed a complaint in the U.S. Court of
Federal Claims alleging that garnishment by the Social
Security Administration (“SSA”) of his social security
disability benefits violated the Federal Tort Claims Act
(“FTCA”). Compl. ¶ 1 (“This action arises under the
Federal Tort Claims Act, 28 U.S.C. §§§ 2401(b), 1346(b),
2671-80, as hereinafter more fully applies.”). The Court of
Federal Claims dismissed Mr. Brown’s case for lack of
subject matter jurisdiction and denied his motion to
amend his complaint and motion to transfer. Mr. Brown
appeals. Because Mr. Brown has not shown any reversi-
ble error by the Court of Federal Claims, we affirm.
                        DISCUSSION
    Subject matter jurisdiction is a question of law, which
we review de novo. Rick’s Mushroom Serv. v. United
States, 521 F.3d 1338, 1342-43 (Fed. Cir. 2008). On this
question, Mr. Brown’s sole contention in his opening brief
is that the Court of Federal Claims erred in relying on 28
U.S.C. § 1346(b)(1) (2013) because that statutory provi-
sion is applicable to claims of no more than $10,000,
whereas Mr. Brown claims in excess of $10,000. Mr.
Brown argues that 28 U.S.C. § 1491 should have been the
relevant authority to establish subject matter jurisdiction.
    Mr. Brown’s contention is misplaced because the
$10,000 limit is a provision in the Little Tucker Act, 28
U.S.C. § 1346(a)(2). The Court of Federal Claims, howev-
er, did not rely on 28 U.S.C. § 1346(a)(2) to dismiss Mr.
Brown’s case. Rather, the Court of Federal Claims cited
28 U.S.C. § 1346(b)(1), which is the codification of the
FTCA that Mr. Brown asserted as the basis of his claim.
See Brown v. United States, No. 14-121C, 2014 WL
3686140, at *2 (Fed. Cl. July 16, 2014). We discern no
BROWN   v. US                                             3



error in the Court of Federal Claims’ citation to 28 U.S.C.
§ 1346(b)(1).
    Moreover, the Court of Federal Claims specifically
held that it lacked subject matter jurisdiction under the
Tucker Act, 28 U.S.C. § 1491. Id. This is the same provi-
sion that Mr. Brown urges as the proper authority. There
is thus no dispute that the Court of Federal Claims ap-
plied the correct statute. Under the Tucker Act, the Court
of Federal Claims thoroughly analyzed whether it had
jurisdiction over each of Mr. Brown’s claims. We discern
no error in the Court of Federal Claims’ holding that it
lacked jurisdiction under 28 U.S.C. § 1491 over any of Mr.
Brown’s claims.
    On reply, Mr. Brown raises for the first time an addi-
tional jurisdictional basis under the Indian Tucker Act, 28
US.C § 1505. This theory was absent in Mr. Brown’s
complaint and briefings in the Court of Federal Claims,
and in his opening appeal brief. “It is the general rule, of
course, that a federal appellate court does not consider an
issue not passed upon below.” Singleton v. Wulff, 428
U.S. 106, 120 (1976). Even if we were to consider Mr.
Brown’s new theory, it does not appear that the Indian
Tucker Act, in granting jurisdiction “in favor of any tribe,
band, or other identifiable group of American Indians,”
would provide the Court of Federal Claims with jurisdic-
tion over Mr. Brown’s personal claim for social security
disability benefits. See 28 U.S.C. § 1505. Mr. Brown’s
new theory on reply, therefore, does not show that the
Court of Federal Claims erred in dismissing his case for
lack of subject matter jurisdiction.
    The decision on a motion for leave to amend complaint
lies within the sound discretion of the trial court, which
we review for abuse of discretion. Cencast Servs. v. Unit-
ed States, 729 F.3d 1352, 1365 (Fed. Cir. 2013). The
Court of Federal Claims reasoned that it would be futile
to grant Mr. Brown leave to amend his complaint because
4                                               BROWN   v. US



it would “not have jurisdiction over any of the allegations
raised in the proposed amendment.” Brown, 2014 WL
3686140, at *4. Mr. Brown contends that the denial of
leave to amend was in “complete disregard of [his pro-
posed amendment] which stated that the violations of the
Federal Government was not pursuant to the Little Tuck-
er Act, 28 U.S.C[.] § 1346 . . . .” Reply Br. 5. As discussed
earlier, the Court of Federal Claims’ decision was not
based on the Little Tucker Act. Mr. Brown’s statement
about the Little Tucker Act in his proposed amendment
would not have addressed the Court of Federal Claims’
reasons for concluding that it lacked of jurisdiction over
his claims. As such, Mr. Brown has not shown that the
Court of Federal Claims abused its discretion in denying
leave to amend the complaint.
     We also review the Court of Federal Claims’ decision
on a motion to transfer the case to another court for abuse
of discretion. Rick’s Mushroom Serv., 521 F.3d at 1342.
Section 405 of Title 42 of the United States Code specifies
the exclusive mechanism for determining the right to
Social Security benefits, and provides exclusive jurisdic-
tion to the district courts over appeals from Social Securi-
ty determinations denying benefits. The Court of Federal
Claims reasoned that, in order for Mr. Brown to sue in
district court, he would be required first to exhaust his
administrative remedies with the SSA within certain time
periods. Brown, 2014 WL 3686140, at *4-5. The Court of
Federal Claims further reasoned that it was presented
with no facts to suggest that a district court would have
jurisdiction over Mr. Brown’s claims and concluded that it
would not be in the interest of justice to transfer the case
to a district court. Id. Despite these detailed bases in the
Court of Federal Claims’ order, Mr. Brown contends that
the Court of Federal Claims “did not rule on the Appellant
[sic] on the transfer motion” without further explanation
on why he believes the Court of Federal Claims erred.
BROWN   v. US                                         5



Appellant’s Br. 2. We conclude that the Court of Federal
Claims properly denied Mr. Brown’s motion to transfer.
                     AFFIRMED
                         COSTS
   Each party shall bear its own.